The opinion of the Court was delivered by
Fenner, J.
L. Speyrer died leaving an estate belonging to the community between himself and his surviving spouse, Clara Thantan, and leaving issue of said marriage. The minors, represented by petitioners, as their tutors, are grandchildren of L. Speyrer and Clara Thantan and, as such, heirs by representation of the deceased.
Clara Thantan, the surviving widow in community, has qualified as administratrix of her deceased husband and holds possession of the entire community estate, the half of which belonging to the succession of her husband, she holds as usufructuary duriDg her natural life or until her second marriage, under the' provisions of section 629 Bev. Statutes.
Petitioners demand that she should give security as such usufruc-tuary.
The question is no longer an open one. It has been twice decided that the usufruct of surviving husband or wife, under section 629 of the Bev. Statutes (embodying Act of March 25 of 1844), of the share inherited by their descendants, is a legal usufruct and not subject to the requirement of security, under article 560 Bev. Civil Code.
See Succession of Costa, 19 A. 14 ; Boisse vs. Dickson, 31 A. 752.
We have reviewed the reasoning of those decisions and see no reason to disturb them.
It is, therefore, ordered, adjudged and decreed that the judgment appealed from be affirmed, at appellant’s costs.